Citation Nr: 1758436	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1988 to June 1991 and received the Army Commendation Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VA Regional Office (RO).  In June 2017, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is related to service.

2.  The evidence of record shows that the Veteran's left ear hearing loss is etiologically related to service. 

3.  The evidence of record shows that the Veteran's tinnitus is etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Because the claims are being granted, the Board need not discuss VA's compliance with the duties to notify and assist.

The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385) were initially provided to the Veteran in the December 2013 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Low Back Disability

The Veteran contends his low back disability is related to service.  Specifically, noting in his June 2012 notice of disagreement that he injured his low back in service, resulting in a lumbar strain.  This permanently damaged his back and eventually led to degenerative disc disease.  

Initially, the Board notes the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine with small disc herniations; therefore satisfying the criteria for a current disability.  See March 2009 VA treatment record (noting a magnetic resonance imaging (MRI) revealed multilevel degenerative disc disease of the lumbar spine with small disc herniations).  

Service treatment records reveal the Veteran complained of low back pain and was diagnosed with a lumbar strain.  See December 1990 record (noting back pain for one month and assessed with strain); see also February 1991 record (stating the Veteran was trying to lift a tent into a vehicle and hurt his back; assessment was acute low back strain and prescribed bedrest, valium, and Motrin); see also March 1991 record (noting the Veteran complained of low back strain for one week status post heavy lifting).   

A February 2004 record from Elmendorf Air Force Base notes the Veteran reported a history of a back injury; specifically, a lower lumbar strain in 1991, 1993, and 1997.  The 2011 VA examination report details notes from 1995 showing a lumbar strain "exacerbation," and from 2004 showing a history of low back pain since acute strain in 1991, with recurrences approximately once per year.  The Board finds the Veteran's competent and consistent report of in-service injury and the continuity of symptoms related to those injuries credible and highly probative as such statements were made years prior to his June 2011 claim. 

An August 2016 statement from Dr. F.L. notes that after reviewing the Veteran's treatment records since separation, his current degenerative disc disease was related to service because the initial injury to the lumbar spine occurred as a result of lifting heavy objects while on active duty.  "The injury caused micro tears of the spinal muscles and scarring of the ligaments in the lower back.  Recurrent injuries occurred as a result of the initial injuries and because the scarred ligaments are less elastic than healthy ones. There is constant muscle spasm which led to the decreased spine movement and further disc degeneration."  The Board finds the statement from Dr. F.L. to be highly probative as it is clear Dr. F.L. was familiar with the Veteran's medical history as he reviewed his post service medical records and provided an adequate rationale for his opinion.  

The Board acknowledges that the October 2011 VA examiner found it would be resorting to mere speculation to opine whether the Veteran's degenerative disc disease of the lumbar spine was incurred in or caused by service.  However, the Board finds there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The VA opinion is actually neither positive nor negative evidence, since no opinion was provided.  Accordingly, service connection for a low back disability is warranted. 

Left Ear Hearing and Tinnitus

The Veteran contends his left ear hearing loss and tinnitus are related to service.  Specifically, testifying in his June 2017 Board hearing that he suffered acoustic trauma due to noise exposure in service.  He further elaborates that his tinnitus began during service.   The Board notes his DD Form 214 lists his military occupational specialty as Calvary Scout and he received the Army Commendation Medal.  Moreover, the RO has conceded that the Veteran was exposed to acoustic trauma in service.  

The Veteran underwent a VA examination in October 2011, in which the examiner diagnosed him with left ear hearing loss for VA purposes.  An August 2016 statement from Dr. F.L. notes that after reviewing the Veteran's treatment records since separation, his current hearing loss was related to service because he had symptoms of tinnitus and hearing loss since service discharge, was exposed to multiple noise hazards during active duty, and the cumulative injures resulted in his high frequency hearing loss and tinnitus.  

On the other hand, the October 2011 VA examiner found it was less likely than not that the Veteran's hearing loss and tinnitus was caused by service.  This evidence weighs against the claims.

Therefore, there are opinions weighing for and against the claims.  In such cases, the benefit of the doubt is in favor of the Veteran.  As such, service connection for left ear hearing loss and tinnitus is warranted and the appeal is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran last received a VA examination related to his hearing loss in October 2011.  A July 2017 private treatment record indicates sensorineural hearing loss is present in the right ear; however, the report did not contain Maryland CNC Test results, which is required by regulation.  See 38 C.F.R. § 4.85 (a) (2017) (stating that "[a]n examination for hearing impairment for VA purposes...must include a controlled speech discrimination test (Maryland CNC)").  Therefore, as sensorineural hearing loss is a condition that typically worsens over time, but it is premature to conclude that the Veteran has a right ear hearing loss disability for VA purposes, the Board finds a new VA audio examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The complete claims file, including a copy of this remand, should be provided to the examiner.  The examiner must note in the examination report that the complete claims file was in fact made available for review in conjunction with the examination.  Then, the examiner should opine whether the Veteran has right ear hearing loss, and if so, is it at least as likely as not that the Veteran's right ear hearing loss is related to conceded in-service noise exposure. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above and any other development deemed necessary, readjudicate the remanded claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


